Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
The amendments of claims 1 and 11; cancellation of claim 6; and addition of claims 26-28 are acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank R. Occhiuti on June 9, 2022.
The application has been amended as follows: 

IN CLAIM 11:
	In line 1, “A connector for a medical package containing a liquid, said connector comprising: a lower part, which has a connecting piece for a container of the medical package, and a passage, a septum, which closes the passage of the lower part, and an upper part, which is placed onto the lower part and is provided with a cap that covers the septum and can be broken off, wherein the septum has, on a top side thereof, a plurality of ports configured as elevations for a spike and/or for a needle, wherein the ports lead into the lower part, and wherein the ports on the top side of the septum are configured as dome-shaped elevations, and” is replaced with: 
	--The connector as claimed in claim 1,--
Claims 26-28 are cancelled. 

Allowable Claims
Claims 1-4, 7-14, and 21-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art found are Branderburger et al. (US 2008/0009783), Hansen (US 4,501,372), and Weiler (US 6,571,971), which do not disclose the required ring portions and plurality of slits. In applicant’s invention, the combination of the slits and radially-spaced ring portions, with the slits extending through the gaps, permits good accessibility and maneuverability of the puncture sites of the septum. Weiler discloses a single dome including a single ring with a gap within the ring but does not disclose the gaps required. Furthermore, while Brandenburger et al. (US 2011/0245796) discloses that multiple slits may be provided in a membrane, for example being slotted crosswise (see para. 37) and Hatton et al. (US 2014/0224356) disclosing crossed self-sealing slits molded into a membrane (see para. 41-42), creating an opening through the membrane, neither of these references disclose the required relationship with the gaps defined by the radially-spaced ring portions. Consequently, one of ordinary skill in the art would not be motivated to have such slits go through gaps defined by radially spaced ring portions absent glancing into applicant’s specification. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EIC Search Report (June 7, 2022).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781